Citation Nr: 1236517	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-08 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge represents a bar to Department of Veterans Affairs (VA) benefits, other than health care benefits under Chapter 17, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant served on active duty from May 1976 to June 1978.  He also had a period of service from August 1980 to June 1981 that was void due to fraudulent entry.

A January 1979 Administrative Decision concluded the character of the appellant's discharge from the period of service from May 1976 to June 1978 constituted a bar to VA benefits.  The appellant was notified of this determination and of his right to appeal by a letter dated later that month.  A timely appeal was not received.

By letter dated October 1982, the Regional Office (RO) informed the appellant his claim for compensation benefits was denied because the period of service from May 1976 to June 1978 was terminated under conditions that precluded payment of VA benefits.  He was also informed of his right to appeal, but he did not file an appeal.

In an April 2006 letter, the RO informed the appellant that he was not eligible for VA benefits based on his service from May 1976 to June 1978.  The appellant filed a timely appeal to the Board of Veterans' Appeals (Board).  

This case was before the Board in May 2010 and again in August 2011, and was remanded to ensure due process and/or additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  By letter dated October 1982, the RO informed the appellant his claim for compensation benefits was denied because his service was terminated under conditions that preclude payment of VA benefits.

2.  The evidence added to the claims file since the October 1982 determination is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1982 determination that concluded the character of the appellant's discharge was a bar to VA benefits, other than health care benefits, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a) (2012), 20.302, 20.1103 (2011).

2.  The evidence received since the October 1982 determination is not new and material to reopen the claim as to whether the character of the appellant's discharge is a bar to VA benefits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

In addition, the Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, with respect to the claim that the character of the appellant's discharge is not a bar to VA benefits, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.   

In this case, an August 2010 letter provided the appellant with notice of the reason for the prior denial, as well as what evidence would constitute new and material evidence.  

Moreover, the appellant has shown that he has actual knowledge of what is required to reopen his claim and establish eligibility for VA disability benefits.  The appellant has submitted written argument that indicates he is aware that the reason for the denial of his claim pertains to the character of his service.  The Court has held that actual knowledge of the evidence needed to substantiate a claim is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given the appellant's specific statements regarding his claim, the Board finds that the appellant has demonstrated actual knowledge of the information and evidence needed to reopen and substantiate the claim.


Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the October 1982 determination included personnel records reflecting disciplinary actions.  The appellant was convicted at a summary court-martial in December 1977 for disobeying a lawful order and two separate incidents of being absent from his appointed place of duty.  He also had convictions of non-judicial punishment.  It was recommended that he be discharged under other than honorable conditions.  In April 1978, the appellant was notified he was being processed for an administrative discharge due to frequent involvement with military authorities.  He was further advised that his discharge would be under conditions other than honorable.  

The appellant submitted a claim for service connection for various disabilities in December 2005.

Of record is the appellant's August 2006 Application for Correction of Military Record.  He requested his discharge be changed to a general discharge.  

In a February 2007 letter, the Board for Correction of Naval Records (BCNR) advised the appellant his application for correction of his Naval record was denied.  This letter summarized the appellant's in service actions that led to his discharge.  

The Board acknowledges that the August 2006 application and the February 2007 BCNR letter are new.  They are not material inasmuch as they do not show the appellant's discharge was anything other than under conditions other than honorable.  In fact, in reciting his offenses, the February 2007 BCNR reinforces the conclusion the appellant's discharge was due to willful and persistent misconduct.  It is clear that the appellant's attempt to obtain an upgraded discharge was not successful.  As such, his discharge constitutes a bar to VA benefits.  See 38 C.F.R. § 3.12(d) (2011).  

The additional evidence does not raise a reasonable possibility of substantiating the claim because the bar to VA benefits imposed as a result of his original discharge under other than honorable conditions is still in effect.  Under these circumstances, the Board must find that new and material evidence to reopen the claim as to whether the character of the appellant's discharge represents a bar to payment of VA disability compensation benefits has not been received.  As such, the October 1982 determination remains final, and the appeal must be denied.


ORDER

Since new and material evidence has not been received to reopen the appellant's character of discharge determination, the appeal is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


